Exhibit 10.3

 

 

 

EXCHANGE NOTE TRANSFER AGREEMENT

dated as of November 12, 2009

between

WORLD OMNI AUTO LEASING LLC,

as Depositor

and

WORLD OMNI AUTOMOBILE LEASE SECURITIZATION TRUST 2009-A,

as Issuing Entity and Buyer

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page ARTICLE I DEFINITIONS    2

Section 1.1

     Certain Terms    2

Section 1.2

     Other Definitional Provisions    2

Section 1.3

     Other Terms    2

Section 1.4

     Computation of Time Periods    2 ARTICLE II PURCHASE AND CONTRIBUTION    2

Section 2.1

     Agreement to Sell and Transfer the Exchange Note    2

Section 2.2

     Consideration and Payment    3

Section 2.3

     Representations and Warranties    3

Section 2.4

     Protection of Title    4

Section 2.5

     Other Adverse Claims or Interests    5 ARTICLE III MISCELLANEOUS    5

Section 3.1

     Transfers Intended as Sale; Security Interest    5

Section 3.2

     Specific Performance    6

Section 3.3

     Notices, Etc.    6

Section 3.4

     CHOICE OF LAW    6

Section 3.5

     Counterparts    7

Section 3.6

     Amendment    7

Section 3.7

     Waivers    8

Section 3.8

     Entire Agreement    8

Section 3.9

     Severability of Provisions    8

Section 3.10

     Binding Effect; Assignability    8

Section 3.11

     Acknowledgment and Agreement    8

Section 3.12

     No Waiver; Cumulative Remedies    8

Section 3.13

     Nonpetition Covenant    9

Section 3.14

     Each Exchange Note Separate; Assignees of the Exchange Note    9

Section 3.15

     Submission to Jurisdiction; Waiver of Jury Trial    10

Section 3.16

     Limitation of Liability of Owner Trustee    10 Schedule I Perfection
Representations, Warranties and Covenants   

 

(i)



--------------------------------------------------------------------------------

EXCHANGE NOTE TRANSFER AGREEMENT

THIS EXCHANGE NOTE TRANSFER AGREEMENT (as amended, supplemented or modified from
time to time, this “Agreement”) is made and entered into as of November 12, 2009
by WORLD OMNI AUTO LEASING LLC, a Delaware limited liability company (the
“Depositor”), and WORLD OMNI AUTOMOBILE LEASE SECURITIZATION TRUST 2009-A, a
Delaware statutory trust (the “Buyer” or the “Issuing Entity”).

WITNESSETH:

WHEREAS, World Omni LT is a Delaware statutory trust (the “Titling Trust”)
formed and operated pursuant to that certain Second Amended and Restated Trust
Agreement dated as of July 16, 2008 (as amended, modified or supplemented from
time to time, the “Titling Trust Agreement”) for the purpose, among other
things, of acquiring title to Closed-End Units and issuing Exchange Notes, each
relating to separate Reference Pools of Closed-End Units within the Closed-End
Collateral Specified Interest in the Titling Trust;

WHEREAS, on the date hereof, the Titling Trust, Auto Lease Finance LLC, a
Delaware limited liability company (“ALF LLC” or the “Initial Beneficiary”), AL
Holding Corp., as Closed-End Collateral Agent, and U.S. Bank National
Association, as Closed-End Administrative Agent, are entering into that certain
Exchange Note Supplement 2009-A to Collateral Agency Agreement (as amended,
modified or supplemented from time to time, the “Exchange Note Supplement”) to
issue the Closed-End Exchange Note initially sold and transferred to the
Depositor under an Exchange Note Sale Agreement (the “Exchange Note Sale
Agreement”), and then immediately sold and transferred to the Buyer under this
Agreement (the “Exchange Note”);

WHEREAS, on the date hereof, the Depositor purchased the Exchange Note from ALF
LLC pursuant to the Exchange Note Sale Agreement;

WHEREAS, the Depositor, and U.S. Bank Trust National Association, as owner
trustee, formed World Omni Automobile Lease Securitization Trust 2009-A as a
Delaware statutory trust pursuant to a Trust Agreement;

WHEREAS, the Depositor desires to sell to the Buyer, and the Buyer desires to
acquire, the Exchange Note;

WHEREAS, the Depositor desires to assign rights under the Exchange Note Sale
Agreement to the Buyer; and

WHEREAS, the Buyer will finance its acquisition of the Exchange Note by issuing
notes pursuant to an Indenture dated as of November 12, 2009 (as amended,
supplemented or modified from time to time, the “Indenture”) with The Bank of
New York Mellon, as indenture trustee (the “Indenture Trustee”);



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Terms. Terms defined in Appendix A to the Indenture and in
Appendix A to the Collateral Agency Agreement are, unless otherwise defined
herein or unless the context otherwise requires, used herein as defined therein.

Section 1.2 Other Definitional Provisions.

(a) Each term defined in the singular form in this Agreement shall mean the
plural thereof when the plural form of such term is used in this Agreement or
any certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form in shall mean the singular thereof when the
singular form of such term is used herein or therein.

(b) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits of or to this Agreement unless otherwise
specified.

Section 1.3 Other Terms. All accounting terms not specifically defined herein or
in Appendix A to the Indenture shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC and not specifically defined herein or in
Appendix A to the Indenture or in Appendix A to the Collateral Agency Agreement
are used herein as defined in such Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

ARTICLE II

PURCHASE AND CONTRIBUTION

Section 2.1 Agreement to Sell and Transfer the Exchange Note. On the terms and
subject to the conditions set forth in this Agreement, on the date hereof, the
Depositor hereby:

(a) transfers, assigns, sets over, sells and otherwise conveys to the Buyer, and
the Buyer hereby purchases from the Depositor, without recourse, all of the
Depositor’s right, title and interest in and to the Exchange Note, including,
but not limited to, all Closed-End Collections with respect to the related
2009-A Reference Pool after the Cut-off Date; and

(b) assigns all rights of the Depositor under the Exchange Note Sale Agreement
to the Buyer, including without limitation, the Depositor’s rights under
Section 2.3(c) of the Exchange Note Sale Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 2.2 Consideration and Payment. In consideration of the transfer of the
Exchange Note to the Buyer on the Closing Date, the Buyer shall transfer to the
Depositor on the Closing Date the Notes and the Certificate (as such terms are
defined in Appendix A to the Indenture).

Section 2.3 Representations and Warranties.

(a) The Depositor hereby represents and warrants to the Buyer that, as of the
date hereof:

(i) Existence and Power. The Depositor is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of
organization and has all power and authority required to carry on its business
as it is now conducted. The Depositor has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the business, properties, financial condition or results of
operations of the Depositor taken as a whole.

(ii) Company Authorization and No Contravention. The execution, delivery and
performance by the Depositor of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary limited liability company action
and (ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any agreement,
contract, order or other instrument to which it is a party or its property is
subject and (iii) will not result in any Adverse Claim on the Exchange Note or
give cause for the acceleration of any indebtedness of the Depositor.

(iii) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

(iv) Binding Effect. Each Transaction Document to which the Depositor is a party
constitutes the legal, valid and binding obligation of the Depositor enforceable
against the Depositor in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.

(v) Ownership and Transfer of Exchange Note. Immediately preceding its sale of
the Exchange Note to the Buyer, the Depositor was the owner of the Exchange
Note, free and clear of any Adverse Claim, and after such sale of the Exchange
Note to the Buyer, the Buyer shall at all times be entitled to all of the rights
and benefits of a holder of an Exchange Note under the Collateral Agency
Agreement and the Exchange Note Supplement.

 

-3-



--------------------------------------------------------------------------------

(vi) Applicable Law. The Depositor is in compliance with all Applicable Laws,
the failure to comply with which would have a material adverse effect on the
ability of the Depositor to perform its obligations hereunder.

(vii) Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened against the Depositor before or by any
Governmental Authority that (i) question the validity or enforceability of this
Agreement or materially and adversely affect the ability of the Depositor to
perform its obligations hereunder or (ii) individually or in the aggregate would
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor is not in default with respect to any
orders of any Governmental Authority, the default under which individually or in
the aggregate would have a material adverse effect on the ability of the
Depositor to perform its obligations hereunder.

(viii) Status of Depositor. The Depositor is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Depositor is
not subject to regulation as a “holding company,” an “affiliate” of a “holding
company”, or a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

The representations and warranties set forth in this Section 2.3(a) shall speak
only as of the date hereof and shall survive the sale of the Exchange Note
hereunder.

(b) Perfection Representations. The representations, warranties and covenants
set forth on Schedule I hereto shall be a part of this Agreement for all
purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule I
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.

The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

Section 2.4 Protection of Title.

(a) Filings. The Depositor shall file such financing statements and cause to be
filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Buyer under this Agreement in the Exchange Note. The Depositor
shall deliver (or cause to be delivered) to the Buyer file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.

(b) Name Change. The Depositor shall not change its name, identity or limited
liability company structure in any manner that would, could, or might make any
financing statement or continuation statement filed by the Depositor in
accordance with Section 2.4(a) “seriously misleading” within the meaning of
Section 9-506, 9-507 and 9-508 of the UCC, unless

 

-4-



--------------------------------------------------------------------------------

it shall have given the Buyer at least 30 days’ prior written notice thereof and
shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Buyer to amend all previously filed financing
statements or continuation statements described in Section 2.4(a).

(c) Sales Tax. All sales, property, use, transfer or other similar taxes due and
payable upon the purchase of the Exchange Note will be paid or provided for by
the Depositor.

(d) Executive Office; Maintenance of Offices. The Depositor shall give the Buyer
at least 30 days’ prior written notice of any change of location of the
Depositor for purposes of Section 9-307 of the UCC and shall have taken all
action prior to making such change (or shall have made arrangements to take such
action substantially simultaneously with such change, if it is not possible to
take such action in advance) reasonably necessary or advisable in the opinion of
the Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a). The Depositor shall at all times
maintain its principal executive office within the United States of America.

Section 2.5 Other Adverse Claims or Interests. Except for the conveyances and
grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Depositor shall not sell, pledge, assign or transfer
the Exchange Note to any other Person, or grant, create, incur, assume or suffer
to exist any Adverse Claim on any interest therein, and the Depositor shall
defend the right, title and interest of the Buyer in, to and under the Exchange
Note against all claims of third parties claiming through or under the
Depositor.

ARTICLE III

MISCELLANEOUS

Section 3.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and contributions rather than pledges or assignments of only a security interest
and shall be given effect as such for all purposes. The sale and contribution of
the Exchange Note shall be reflected on the Depositor’s balance sheet and other
financial statements as a sale and contribution of assets by the Depositor. The
sale and contribution by the Depositor of the Exchange Note hereunder are and
shall be without recourse to, or representation or warranty (express or implied)
by, the Depositor, except as otherwise specifically provided herein. The limited
rights of recourse specified herein against the Depositor are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of underlying
indebtedness, and therefore are intended to be consistent with warranties
ordinarily given by a seller of goods under Article 2 of the UCC.

(b) Notwithstanding the foregoing, in the event that the Exchange Note is held
to be property of the Depositor, or if for any reason this Agreement is held or
deemed to create a security interest in the Exchange Note, then it is intended
that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

 

-5-



--------------------------------------------------------------------------------

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Depositor to the Buyer of a security interest in all of its right (including
the power to convey title thereto), title and interest, whether now owned or
hereafter acquired, in and to the Exchange Note, to secure the performance of
the obligations of the Depositor hereunder;

(iii) The possession by the Buyer or its agent of the Exchange Note shall be
deemed to be “possession by the secured party” or possession by the purchaser or
a Person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under Applicable Law.

Section 3.2 Specific Performance. Either party may enforce specific performance
of this Agreement.

Section 3.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on the signature pages
hereof or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. A copy of all
notices and other communications to the Issuing Entity shall be personally
delivered or sent by certified mail, postage prepaid, or by facsimile, to U.S.
Bank Corporate Trust Services, 209 S. LaSalle Street, Suite 300, Chicago,
Illinois 60604, Attention: Patricia Child, VP, Telecopy: (312) 325-8905 or to
such other address or facsimile number as shall be designated by the Owner
Trustee in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means.

Section 3.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

-6-



--------------------------------------------------------------------------------

Section 3.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 3.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Depositor
without the consent of the Indenture Trustee, any Noteholder or the Buyer;
provided that (i) any amendment that materially and adversely affects the
interests of the Noteholders shall require the consent of Noteholders evidencing
not less than a majority of the aggregate outstanding principal amount of the
Controlling Class and (ii) any amendment that materially and adversely affects
the interests of the Certificateholders, the Indenture Trustee or the Buyer
shall require the prior written consent of the Persons whose interests are
materially and adversely affected. An amendment shall be deemed not to
materially and adversely affect the interests of the Noteholders if the Rating
Agency Condition is satisfied with respect to such amendment. The consent of the
Certificateholders or the Buyer shall be deemed to have been given if the
Closed-End Servicer does not receive a written objection from such Person within
10 Business Days after a written request for such consent shall have been given.

(b) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or delay the Final Scheduled Payment Date
of any Note without the consent of the Holder of such Note, or (ii) reduce the
percentage of the aggregate outstanding principal amount of the Outstanding
Notes, the Holders of which are required to consent to any matter without the
consent of the Holders of at least the percentage of the aggregate outstanding
principal amount of the Outstanding Notes which were required to consent to such
matter before giving effect to such amendment.

(c) Notwithstanding anything herein to the contrary, any term or provision of
this Agreement may be amended by the Depositor without the consent of any of the
Buyer, the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied.

(d) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Depositor shall furnish a copy of such amendment to each
Rating Agency, the Issuing Entity, the Owner Trustee, and the Indenture Trustee.

(f) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied.

 

-7-



--------------------------------------------------------------------------------

Section 3.7 Waivers. No failure or delay on the part of the Buyer, the
Closed-End Servicer, the Depositor or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer or the Depositor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Buyer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Section 3.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

Section 3.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 3.10 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and the Depositor and their respective
successors and permitted assigns. The Depositor may not assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
except as otherwise herein specifically provided. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.

Section 3.11 Acknowledgment and Agreement. By execution below, the Depositor
expressly acknowledges and consents to the pledge of the Exchange Note and the
assignment of all rights and obligations of the Depositor related thereto by the
Buyer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Depositor hereby acknowledges and agrees that for
so long as the Notes are outstanding, the Indenture Trustee will have the right
to exercise all powers, privileges and claims of the Buyer under this Agreement.

Section 3.12 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

-8-



--------------------------------------------------------------------------------

Section 3.13 Nonpetition Covenant. With respect to each Bankruptcy Remote Party,
each party hereto (and each holder and pledgee of the Exchange Note, by virtue
of its acceptance of such Exchange Note or pledge thereof) agrees that, prior to
the date which is one year and one day after payment in full of all obligations
under each Financing (i) no party hereto shall authorize such Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of any party hereto or any other creditor of
such Bankruptcy Remote Party, and (ii) none of the parties hereto shall commence
or join with any other Person in commencing any proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction. Each
of the parties hereto agrees that, prior to the date which is one year and one
day after the payment in full of all obligations under each Financing, it will
not institute against, or join any other Person in instituting against, any
Bankruptcy Remote Party an action in bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceeding under the laws of
the United States or any State of the United States.

Section 3.14 Each Exchange Note Separate; Assignees of the Exchange Note. Each
party hereto acknowledges and agrees (and each holder or pledgee of the Exchange
Note, by virtue of its acceptance of such Exchange Note or pledge thereof
acknowledges and agrees) that (a) the Closed-End Collateral Specified Interest
is a separate series of the Titling Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq.,
(b) the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to (i) the Exchange Note or the related 2009-A
Reference Pool shall be enforceable against such Reference Pool only and not
against any Other Reference Pool or the Warehouse Facility Pool and (ii) any
Other Exchange Note, any Other Reference Pool, or the Warehouse Facility Pool
shall be enforceable against such Other Exchange Note, Other Reference Pools, or
the Warehouse Facility Pool only, as applicable, and not against the Exchange
Note or any Closed-End Units included in the 2009-A Reference Pool, (c) except
to the extent required by law, the Closed-End Units included in the Warehouse
Facility Pool or Closed-End Units included in any Other Reference Pool with
respect to any Other Exchange Note (other than the Exchange Note transferred
hereunder which is related to the 2009-A Reference Pool) shall not be subject to
the claims, debts, liabilities, expenses or obligations arising from or with
respect to the Exchange Note in respect of such claim, (d) no creditor or holder
of a claim relating to (i) the Exchange Note or the related 2009-A Reference
Pool shall be entitled to maintain any action against or recover any assets
allocated to any Other Reference Pool, the Warehouse Facility Pool or any Other
Exchange Note or the assets allocated thereto (except to the extent of
Closed-End Exchange Amounts available to such Persons on a fully subordinated
basis), and (ii) any Other Reference Pool, the Warehouse Facility Pool or any
Other Exchange Note other than the Exchange Note related to the 2009-A Reference
Pool shall be entitled to maintain any action against or recover any assets
allocated to the 2009-A Reference Pool, and (e) any purchaser, assignee or
pledgee of an interest in the 2009-A Reference Pool or, the Exchange Note, must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Titling Trust a non-petition covenant
substantially

 

-9-



--------------------------------------------------------------------------------

similar to that set forth in Section 11.10 of the Titling Trust Agreement, and
(ii) execute an agreement for the benefit of each holder, assignee or pledgee
from time to time of any Other Exchange Note to release all claims to the assets
of the Titling Trust allocated to the Warehouse Facility Pool and each Other
Reference Pool and, in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Titling Trust allocated to the Warehouse Facility Pool and each Other Reference
Pool. Pursuant to Section 3.1(a) of the Intercreditor Agreement, on the date
hereof, each party hereto shall enter into a Joinder Agreement to the
Intercreditor Agreement as a new Interest Holder, and shall deliver an executed
copy of such Joinder Agreement to each party to the Intercreditor Agreement.

Section 3.15 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, waives all right of trial by jury
in any action, proceeding or counterclaim based on, or arising out of, under or
in connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.

Section 3.16 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this Agreement has been signed by U.S. Bank
Trust National Association not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuing Entity and in no event shall U.S. Bank
Trust National Association in its individual capacity or any beneficial owner of
the Issuing Entity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder, as
to all of which recourse shall be had solely to the assets of the Issuing
Entity. For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuing Entity hereunder, the Owner Trustee shall be subject
to, and entitled to the benefits of, the terms and provisions of Articles VI,
VII and VIII of the Trust Agreement and the Administration Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

WORLD OMNI AUTO LEASING LLC By:  

/s/ BEN MILLER

Name:   Ben Miller Title:   Assistant Treasurer Address:

190 Jim Moran Blvd.

Deerfield Beach, Florida 33442

Telephone: (954) 429-2900

Telecopy: (954) 429-2685 WORLD OMNI AUTOMOBILE LEASE SECURITIZATION TRUST 2009-A
By:   U.S. Bank Trust National Association, not in its individual capacity but
solely as owner trustee By:  

/s/ NANCIE J. ARVIN

Name:   Nancie J. Arvin Title:   Vice President Address:

300 Delaware Avenue

8th Floor

Wilmington, Delaware 19801

 

S-1



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Exchange Note Transfer Agreement, the Depositor hereby represents, warrants, and
covenants to the Buyer as follows on the Closing Date:

1. The Exchange Note Transfer Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Exchange Note in favor of the
Buyer, which security interest is prior to all other Adverse Claims and is
enforceable as such as against creditors of and purchasers from the Depositor.

2. The Exchange Note constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.

3. The Depositor owns and has good and marketable title to the Exchange Note
free and clear of any Adverse Claim, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Adverse Claim attaches is not impaired during the pendency of such
proceeding.

4. The Depositor has received all consents and approvals to the sale of the
Exchange Note hereunder to the Buyer required by the terms of the Exchange Note
to the extent that it constitutes an instrument or a payment intangible.

5. The Depositor has received all consents and approvals required by the terms
of the Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Buyer of its interest and rights in the Exchange Note hereunder.

6. The Depositor has caused or will have caused, within ten days after the
effective date of the Exchange Note Transfer Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the Exchange
Note from the Depositor to the Buyer and the security interest in the Exchange
Note granted to the Buyer hereunder.

7. To the extent that the Exchange Note constitutes an instrument or tangible
chattel paper, all original executed copies of each such instrument or tangible
chattel paper have been delivered to the Buyer.

8. Other than the transfer of the Exchange Note from ALF LLC to the Depositor
under the Exchange Note Sale Agreement and from the Depositor to the Buyer under
the Exchange Note Transfer Agreement and the security interest granted to the
Indenture Trustee pursuant to the Indenture, the Depositor has not pledged,
assigned, sold, granted a security interest in, or

 

I-1



--------------------------------------------------------------------------------

otherwise conveyed the Exchange Note. The Depositor has not authorized the
filing of, nor is aware of, any financing statements against the Depositor that
include a description of collateral covering the Exchange Note other than any
financing statement relating to any security interest granted pursuant to the
Transaction Documents or that has been terminated.

9. No instrument or tangible chattel paper that constitutes or evidences the
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.

 

I-2